Citation Nr: 1116900	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-39 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by which the RO denied, in pertinent part, entitlement to service connection for tinnitus.


FINDING OF FACT

The most probative evidence reflects that tinnitus is not causally related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all thee notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in February 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and service personnel records.  The Veteran was afforded two VA audiologic examinations in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The Veteran served as an avionic technician and aircraft mechanic and had one year of service in Vietnam.  Noise exposure is therefore conceded, in accordance with the Veteran's assertions.  A review of the record does not reflect a history of significant post-service occupational noise exposure.

In service, the Veteran voiced no complaints consistent with tinnitus, and no tinnitus was diagnosed.  

On VA audiologic examination in December 2007, the Veteran explicitly denied a history of tinnitus.  

In his October 2009 substantive appeal, the Veteran explained that during the December 2007 VA audiologic examination, he denied a family history of tinnitus but did not deny that he himself suffered from the condition.  He also asserted that he suffered from tinnitus since service.

On VA audiologic examination in October 2009, the Veteran complained of constant tinnitus in both ears.  The Veteran indicated that his tinnitus had been present for a long time, but he stated that did not recall tinnitus in service.  In the examination report, the examiner noted that he had reviewed the claims file as well as the service treatment records.  The examiner opined that there was no evidence to support a conclusion that tinnitus resulted from noise exposure in service because the Veteran denied experiencing tinnitus in service.  Because the Veteran did not suffer from tinnitus in service, the examiner concluded that his currently reported tinnitus did not result from noise exposure in service.  

Discussion

That the Veteran presently suffers from tinnitus is not in dispute.  The question herein is the approximate date of onset.  In his October 2009 substantive appeal, the Veteran indicated that tinnitus had been present since service.  Later that month, he told a VA examiner that he did not recall suffering from tinnitus in service.  He merely indicated that he had been suffering from tinnitus for a long time.

The Veteran is competent to provide evidence regarding the presence of tinnitus because it is a condition that is perceived by the senses.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the Veteran's statements during his December 2009 examination are more credible than those contained in his October 2009 substantive appeal because there is a strong incentive to provide accurate information to health care providers.  On the other hand, the same motivation is not present when seeking VA monetary benefits.  As such, the Board finds that the statements made to the October 2009 VA examiner are more credible than those contained in the October 2009 substantive appeal.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Pursuant to the foregoing, the Board will rely upon the October 2009 VA medical opinion.  This opinion reflects that tinnitus is unrelated to service.  Because there is no nexus between the Veteran's tinnitus and service, service connection for tinnitus is denied.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


